Order entered March 27, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00110-CV

                    PRASHANT PRABHULKAR, Appellant

                                         V.

                PROGRESSIVE AUTO INSURANCE, Appellee

               On Appeal from the 366th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 366-03030-2018

                                      ORDER

      By order dated March 4, 2020, we ordered appellant to provide written

verification that he had either paid or made arrangements to pay for the clerk’s and

reporter’s records or documentation demonstrating that he has been found entitled

to proceed without payment of costs. Appellant filed a letter on March 24th

informing the Court that he filed a Statement of Inability to Afford Payment of

Court Costs or an Appeal Bond in the trial court. The clerk’s record has now been

filed at no cost to appellant. The reporter’s record remains due.
        Because it appears appellant is entitled to proceed without payment of costs,

we ORDER Antoinette Varela, Official Court Reporter for the 366th Judicial

District Court, to file, by April 16, 2020, the reporter’s record of the hearing held

on October 31, 2019. We ORDER Deborah Tidwell, Deputy Court Reporter, to

file, by April 16, 2020, the reporter’s record of the hearing held on December 18,

2019.

        We DIRECT the Clerk of this Court to send a copy of this order to Ms.

Varela; Ms. Tidwell; and all parties.



                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE